Case 3:21-cv-00471-HEH Document1 Filed 07/21/21 Page 1 of 5 PagelD# 1

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

 

UNITED STATES DistRICT Court [-;—1_§ ie |)

for the

Eastern District of Virginia

 

 

Richmond Division

caseNo. — S' ZI CUA

= (to be filled in by the Clerk's Office)
John Daniel ) pach r

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) | Yes CJ No

Clark G/e )

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Nee Ne Ne Ne NS eS NS SS SS OS SS SS

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

needed.
Name Sohn Daniel L ye 4 [T
Street Address V2a30. ear” shear’ 4 Lh) fd. eZ
City and County A chm of tAeeeet? 2 Lecndy
State and Zip Code Uf Siren: a id. 2 70 De) :
Telephone Number SO4 744 oC yo?
E-mail Address joh nl yf ach ICS gms | ~er

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 5
Case 3:21-cv-00471-HEH Document1 Filed 07/21/21 Page 2 of 5 PagelD# 2

Pro Se | (Rey, 12/16) Complaint for a Civil Case

Defendant No. |

 

 

 

 

 

Name ClarhéAGCloue

Job or Title (if known) ;

Street Address 9c F O~rec € Sy t

City and County bP AG rr ecoe af y ie h men d Com XS
State and Zip Code Aieiace »322¢)/

Telephone Number -

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

 

 

 

 

 

E-mail Address (if known)

 

Page 2 of 5
Case 3:21-cv-00471-HEH Document1 Filed 07/21/21 Page 3 of 5 PagelD# 3

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
XI Federal question (_] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case. Cpis ? Cy if Wenrver fp (rn ve d do
(~Chud #O, coo _g® for dec digs NO + To Sdn. ts rer
Q We 7 Jo Practice of Mede.ve eagle S We
x =c0

a Pp VOC - OS cha ld Love been ey Ed Fuser y b

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship ous
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , iS a citizen of the
State of (name) a

 

 
   
    

b. If the plaintiff is a corporation
The plaintiff, (name) , Is incorporated

the State of (name) ‘

 

under the laws

and ea

(If more throne plaintiff is named in the complaint, attach awadditional page providing the
same information for each additional plaintiff.)

 

incipal place of business in the State of (name)

  

 

2, The Defendant(s) L
a. If the defenda ein individual
The deféndant, (name) . 1s a citizen of
€ State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 3:21-cv-00471-HEH Document1 Filed 07/21/21 Page 4 of 5 PagelD# 4

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

we

 

 

b. If the defendant is a corporation
The defendant, (name) ; a , is incorporated under
the laws of the State of (name) a . and has its
principal place of business in the fe of (name)

 
 
  
 
 

 

Or is incorporated under the s of (foreign nation) ;

and has its principal plagé of business in (name)

 

(If more than one defendght is named in the complaint, attach an additional page providing the
same information for gftch additional defendant.)

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stakes more than $75,000, not counting interest and costs of court, because (explain):

 

Il. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if neh) ae

CPE? 2 notkonas | Crean 290K ap PCO ef by Cl
v3 % {2 n ) bao) P ¢
for rennd of Mediallicerse Kesnil” ays 4) Gch)
Cccep#? L Pr EVIhey tun Pee of Prov -0v 2 =co)
NBonh 2 V2" From Mr, Clerk CS lQee's Jerktap - My WIRCo
Peet con hujed Fi S00-cd MM (Chyek £7 500 -a (whe MPC
geet Fr ay nome. CAZP has canceved tre deg], oft
elié - - ;
by PCcadyY ma) leery bu) Live wep wet rece ce"
State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include

the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. 7 > th 5 4, YY oe CAV ZSVv0-7cE B)

d

Clerk CS Jeu

Page 4 of 5
Case 3:21-cv-00471-HEH Document1 Filed 07/21/21 Page 5 of 5 PagelD# 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: iat ) )) 2 On /
Signature of Plaintiff 4tBex > CLIC J Zz

Printed Name of Plaintiff tee Arn Vv. Lp. iain e, ty, xe

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
